department ofthe treasury zo internal revenuf service washington d c sovernment entities uniform issue list dec legend taxpayer a company b individual c decedent d executor e amountf amountg amounth amount amountm amountn amount t county l state k age a date date page date date date date date date date iraw iray account z calendar_year calendar_year calendar_year dear this is in response to your request dated date and supplemented by your letter dated date in which you request rulings under sec_401 ax9 af the internal_revenue_code the code regarding the tax consequences of the disposition of the assets of two iras previously held by decedent d the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a is the step-daughter and a beneficiary of the estate of decedent d who died on date at age a decedent page d was the owner of iras w and x w was estimated as amount f and the value of ira x was estimated as amount g individual c was the sole named beneficiary on the beneficiary designation forms for both ira w and ira x at the time of decedent d's death the value of ira on date taxpayer a filed a petition to determine interest and entitlement to distribution in connection with her interest in decedent d's estate ‘petition’ at the time individual c was incarcerated in county l charged with decedent d’s murder taxpayer a asserts that the law of state k prohibits a murderer from inheriting from the murder victim thus the petition was filed to ascertain taxpayer a’s interest in decedent d's estate taxpayer a's petition was taken off the calendar of the superior court of state k for county l to allow the pending criminal proceedings against individual c to be resolved in the interim iras w and x remained in the custody of company b with no distributions being made from those accounts on date individual c was convicted of the second-degree murder of decedent d and sentenced to fifteen years to life in prison for the next several years during the processing of a series of criminal proceedings and various appeals by individual c iras w and x remained in the custady of company b with no distributions being made from those accounts on date the supreme court of state k denied individual c's petition for review and issued its remitittur on date taxpayer a filed a request to put petition to determine interest and entitlement to distribution back on trial and supplement to petition to determine interest and entitlement to distribution after another series of appeals and denials by the courts of state k individual c’s murder conviction became final and on date the superior court of state k for county l ordered individual c barred from receiving any interest in the estate of decedent d further the superior court of state k for county l ordered that taxpayer a was entitled to a distribution of all property remaining in decedent o's estate including in accordance with paragraph fourth of decedent d's will the interest in iras w and x however executor e was ordered to not distribute the remaining property of the estate including the interest in iras w and x to taxpayer a until a final court order approving the final account and report by executor e on date the superior court of state k for county l approved the final account and report by executor e and ordered executor e to distribute the remaining property of decedent d’s estate including the interest in iras w and x to taxpayer a on date the funds in ira w totaling amount h were transferred to an inherited ira ira y and then later on date were transferred to account z a non-ira account also on date funds in ira x totaling amount were transferred to ira y finally on date amount plus earnings for a total of amount m were transferred from ira y to account z and the remaining funds in ira x totaling amount n were transferred into account z as of the date of taxpayer a’s ruling_request taxpayer a asserts that no part of the funds of iras w and x which are currently in account z and now total amount t page have been distributed to individual c or any other person who is or may have been a named beneficiary of ras w and x subsequently ira y based on the facts and representations you request the following rulings that individual c was the designated_beneficiary of iras w and x held by decedent d on the date of decedent d’s death as well as on september of the calendar_year immediately following the calendar_year of decedent d's death and therefore under the life_expectancy_rule of sec_401 af the code the funds of iras w and x should have been distributed over the life of individual c or over a period not exceeding individual c's life expectancy and due to the factual circumstances of decedent d's murder and subsequent state k court proceedings which prevented executor e from distributing the funds of iras w and x prior fo the date court order to the extent it is determined that the excise_tax imposed by sec_4974 of the code applies to taxpayer a as the distribute of iras w and x subsequently ira y for falling to meet the minimum_required_distribution rules under sec_401 and sec_408 of the code and sec_1 ax9 -1 and of the final income_tax regulations for tax_year sec_199 proper under sec_4974 of the code or a waiver of such tax i sec_3 to the extent it is determined that any amount should have been distributed from iras w and x during any of the tax_year sec_199 through given taxpayer a's circumstances and the state k court proceedings preventing executor e from directing the distribution of iras w and x taxpayer a had reasonable_cause for any resulting understatement or underpayment_of_tax and acted in good_faith at all times with respect to such amounts and as such shail not be subject_to any penalty under sec_6662 of the code for negligence or understatement of income_tax relating to such distributions during such taxable years with respect to your first ruling_request sec_401 a a of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that the entire_interest of each employee ira holder will be distributed to such employee ira holder not jater than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee ra holder or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee ira holder or the life expectancy of such employee ira holder and a designated_beneficiary sec_401 of the code provides that a_trust shall not constitute a quaiified trust under the code unless the plan ira provides that if an employee ira holder dies before the distribution of the employee’s ira holder's interest has begun by the required_beginning_date as set forth in sec_401 of the code the entire page interest of the employee ira holder will be distributed within years after the death of such employee ira holder sec_401 a b iil of the code provides in part that if any portion of a deceased employee's ira holder's interest is payable to or for the benefit of a designated_beneficiary such portion must be distributed beginning not later than one year after the death of the employee ira holder or such later date that the secretary may by regulations prescribe over the life of such designated_beneficiary or over a period not exceeding the life expectaricy of such beneficiary on date final income_tax regulations regulations were published in the federat register with respect to sec_401 a and a of the code see also r b date sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required minimum distrioution rules under sec_401 of the code that in order to satisfy sec_401 of the code for purposes of determining required minimum distributions for calendar years beginning on or after date the rules of sec_1_401_a_9_-1 through a -9 of the regulations must be apptied except as otherwise provided whether the 5-year-rule or life_expectancy_rule applies to distributions after death occurring before the ira owner's required_beginning_date is determined under sec_1 ax -3 of the regulations the rules of sec_1 ax9 -4 of the regulations apply for purposes of determining an ira owner's designated_beneficiary and for purposes of determining the amount of the minimum distribution required for each calendar_year from an ira the rules of sec_1 a -5 of the regulations apply sec_1 a -3 of the regulations question and answer provides that if an employee ra holder dies before the employee’s ira holder's required_beginning_date and thus before distributions are treated as having begun in accordance with sec_401 of the code distribution of the employee's ira holder's entire_interest must be made in accordance with one of the methods described in sec_401 9xb ii or iii and iv of the code sec_1 a s -3 of the regulations question and answer a provides with respect to an employee ira holder who dies prior to his required_beginning_date that distributions to a non-spouse beneficiary must commence on or before the end of the calendar_year immediately following the year in which the employee ira holder died further sec_1 a -5 of the regulations question and answer c provides that the distribution period is determined using the non-spouse designated beneficiary's age as of the beneficiary's birthday in the catendar year immediately following the calendar_year of the decedent's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1 a -4 of the regulations question and answer provides that a plan either by the terms of designated_beneficiary is an individual designated under the page _e the plan ra or by an affirmative election by the employee ira holder or by the employee's ira holder's surviving_spouse specifying the beneficiary who is entitled to a portion of the plan's ira’s benefit contingent on the participant's death or other specified event the fact that an employee’s ira holder's interest under the plarvira passes to a certain individual under a will or otherwise under applicable state law does not make that individual a designated_beneficiary unless the individual is designated a beneficiary under the plan ira sec_1_401_a_9_-4 of the regulations question and answer states that only individuals may be designated beneficiaries for purposes of sec_401 a of the code a person that is not an individual such as the employee’s ira holders estate may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations question and answer a provides that in order to be a designated_beneficiary that beneficiary must be a beneficiary as of the date of the employee’s ira holder's death the designated_beneficiary will generally be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s ira holder's death but is not a beneficiary as of the september of the following calendar_year eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s ira holder's designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s ira holder's death accordingly if a person disclaims entitlement to the employee's ira holder's benefit pursuant to a disclaimer that satisfies sec_2518 of the code by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the employee’s ra holder's designated_beneficiary sec_1 a -4 of the regulations question and answer c provides in part that an individual who is a beneficiary as of the date of the employee’s ira holder's death and dies prior to september of the calendar_year following the calendar_year of the employee’s ira holder's death without disclaiming continues to be treated as a beneficiary as of the september of the calendar yeas following the calendar_year of the employee’s ira holder's death in determining the distribution period for required minimum distributions after the employee’s ra holder's death without regard to the identity of the successor beneficiary who is entitled to distributions as the beneficiary of the deceased beneficiary the law in state k provides that a person who feloniously and intentionally kills law in state k the ira the decedent is not entitled to benefit under an ira under the is treated as becoming payable as though the killer predeceased the decedent the service notes that reaching a determination regarding the impact of individual c’s conviction of killing decedent d on the issues involved in taxpayer a’s ruling requests lies within the scope of sec_401 a of the code page taxpayer a has submitted documentation establishing that decedent d designated individual c as the sole beneficiary of iras w and x on their respective beneficiary designation forms furthermore taxpayer a submitted documentation including the relevant court orders and provisions under the last will and testament of decedent d indicating that taxpayer a would be entitled to the proceeds of iras w and x under said will because of individual c's disqualification from receiving said ira proceeds due to his being convicted of the murder of decedent d accepting the representation that the law of state k treats individual c as predeceasing decedent d taxpayer a has not submitted documentation establishing that under the law of state k individual c’s conviction of murdering decedent d had the effect of retroactively removing him as the designated_beneficiary as of date or as of september of the calendar_year immediately following from the documentation provided by taxpayer a although individual c is not entitled to receive any interest in amounts attributable to iras w and x it is evident that as of september of the calendar_year immediately following individual c was alive had not disclaimed his interest in iras w and x under sec_2518 of the code was not subject_to a final state k court judgment as to his guilt in the murder of decedent d and had not received any part of the interest in iras w and x accordingly pursuant to sec_1_401_a_9_-4 of the regulations question and answer individual c is the designated_beneficiary for purposes of determining the applicable distribution period for the amounts to be distributed from iras w and x therefore with respect to taxpayer a's first ruling_request individuat c will be treated as the designated_beneficiary of iras w and x as of the date of decedent d's death as well as on september of the calendar_year immediately following accordingly under the life_expectancy_rule of sec_401 a bxii of the code the funds under iras w and y should have been distributed ta taxpayer a over the life of decedent d or over a period not exceeding decedent d’s life expectancy beginning with the calendar_year the service notes that this ruling is limited to the ten calendar years beginning with calendar_year and ending with calendar_year as a result of the amounts attributable to iras w and x amounts h m and n being transferred out of ira y on dates and into account z a non-ira account except as provided later in this letter_ruling no opinion is expressed on the taxability of these amounts in any calendar_year subsequent io calendar_year with respect to requested ruling sec_4974 of the code provides that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan defined under such section to include iras is less than the minimum_required_distribution for such taxable_year a tax equal to of the amount by which such minimum_required_distribution exceeds the actuat amount distributed during the taxable_year is imposed and paid_by the payee page sec_4974 of the code defines the term minimum_required_distribution as the minimum amount required to be distributed during a taxable_year under sec_401 ax9 b a b or d of the code as the case may be as determined by the regulations sec_408 of the code is the provision governing individual_retirement_accounts and provides that under regulations prescribed by the secretary rules similar fo the rules of sec_401 of the code and the incidental death_benefit requirements of sec_401 shall apply to the distribution of an entire_interest of any individual for whose benefit the individual_retirement_account is maintained as noted above sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code sec_4974 of the code provides in part that if the taxpayer establishes that the failure to distribute the minimum_required_distribution during any taxable_year was due to reasonable error and reasonable steps are being taken to remedy the shortfall the secretary may waive the excise_tax imposed by sec_4974 of the code for the taxable_year per our response to your first requested ruling individual c was the designated_beneficiary for purposes of determining the applicable distribution period for iras w and x therefore the distributee of iras x and w subsequently ira y was required to receive required minimum distributions measured using the life of individual c or paid over a period not exceeding individual c’s life expectancy beginning in the calendar_year the calendar_year immediately following the calendar_year of decedent d's death such the distributee of amounts due under iras w and x is subject_to an excise_tax equal to of the amount by which such minimum required distributions exceeded the actual distributions received by taxpayer a in each year starting in the calendar_year and ending in calendar_year thus taxpayer a the beneficiary of the estate of decedent d and as however taxpayer a has established through the documentation submitted including the various court orders delaying the determination of the recipient of and the payment of the amounts in iras w and x subsequently ira y that the failure to receive required minimum distributions was due to circumstances beyond her control said circumstances give rise to reasonable_cause accordingly the excise_taxes under sec_4974 of the code imposed because of taxpayer a's failure to receive the required minimum distributions from iras w and x subsequently ira y during the taxable years beginning with and ending with calendar_year are hereby waived with respect to requested ruling sec_6662 of the code imposes an additional tax on the portion of the underpayment_of_tax to which sec_6662 applies code sec_6662 provides that sec_6662 applies to that portion of an underpayment attributable to or more of five reasons enumerated therein page a with respect to your third ruling_request it has been established that taxpayer a did not in fact receive any distributions from iras w and x subsequently ira y during the taxable years beginning with and ending with calendar_year and therefore had no income subject_to federal_income_tax relating to iras x and w subsequently ira y during such taxable years accordingly because no distributions occurred with respect ta those years and because sec_6862 of the code is inapplicable to any amounts that should have been distributed from iras w and x subsequently ira y but were in fact not distributed to taxpayer a during said taxable years the service need not address the issue raised by requested ruling the service notes that a total_distribution of all amounts standing in ira y as the transferee ira of amounts transferred from iras x and w and a distribution of amounts remaining in ira x were made in calendar_year said amounts currently stand in account z an account not described in sec_408 of the code this letter_ruling does not conctude that the calendar_year distribution from ira y and the calendar_year distribution of amount n from ira x to account z did not result in taxable_distributions to the distributee or payee of ira y pursuant to sec_408 of the code to the contrary the facts presented support the conclusion that taxable_distributions did in fact occur in calendar_year additionally as noted above this ruling does not address the tax consequences if any that arose or may arise after the above-referenced amounts were transferred to account z no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable hereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to power of attomey on file with this office a copy of this letter is being sent to your authorized representative page ws if you wish to inquire about this ruling please contact please address al correspondence to se t ep rat2 serenanantsaenerene at sincerely yourg deze lata a donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose co of
